 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of November 20, 2013,
is entered into by and between Arkados Group, Inc., a Delaware corporation (the
“Company”), and Constellation Asset Advisors, Inc. a Nevada Corporation (the
“Consultant”).

 

RECITALS

  

WHEREAS, Company is a publicly-held corporation with its common stock (the
“Common Stock”) quoted on the OTC BB Market (more specifically, as of the date
hereof, pink sheets) under the symbol “AKDS”; and

 

WHEREAS, Consultant is in the business of providing consulting services to
publicly traded companies with respect to developing business plans, personnel
planning, marketing, public relations, shareholder relations, among other
things; and

 

WHEREAS, Consultant has foregone significant opportunities to accept this
engagement and the Company and Consultant will derive substantial benefits from
the relationship contemplated by this Agreement; and

 

WHEREAS, Company desires to engage the services of Consultant, and Consultant
desires to accept such services.

 

NOW THEREFORE, in consideration of the foregoing and the promises and the mutual
covenants and agreements hereinafter set forth, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.     Term of Consultancy. The Company hereby engages the Consultant to provide
the Consulting Services to the Company, and the Consultant agrees to perform the
Consulting Services (as hereinafter defined) for the Term (as hereinafter
defined). The term of this Agreement shall commence on the date of this
Agreement and shall continue until the close of business on the day immediately
preceding the first (1st) anniversary of this Agreement, unless earlier
terminated in accordance with this Agreement (the “Term”).

 

2.     Engagement/Duties/Status of Consultant.

 

2.1.  Duties. The Consultant agrees that it will provide, through its officers
and employees, the following specified consulting services (collectively, the
“Consulting Services”), as may be requested by the Chief Executive Officer
(“CEO”) of the Company from time to time (and wherein, any service requires the
direction or approval of the Company such direction or approval shall come from
the CEO of the Company), during the term specified in Section 1:

 

(a) Consult and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;

 

(b) Introduce the Company to the financial community;

 



Execution Version





 

 

 

  

(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company's plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

 

(d) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 

(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
preparing press releases for the Company with the Company's involvement and
approval of press releases, reports and other communications with or to
shareholders, the investment community and the general public; consulting with
respect to the timing, form, distribution and other matters related to such
releases, reports and communications; and, at the Company’s request and subject
to the Company’s securing its own rights to the use of its names, marks, and
logos, consulting with respect to corporate symbols, logos, names, the
presentation of such symbols, logos and names, and other matters relating to
corporate image;

 

(f) Upon the Company's direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;

 

(g) Upon the Company's approval, conduct meetings, in person or by telephone,
with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company's plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

 

(h) At the Company's request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and,

 

(i) Otherwise perform as the Company's consultant for public relations and
relations with financial professionals.

 

2.2  Consultant hereby promises to perform and discharge faithfully the
Consulting Services and such other responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of the Consulting Services
provided such activities are in compliance with applicable securities laws and
regulations. The Company and Consultant acknowledge and agree that Consultant's
satisfactory performance of the Consulting Services and its other duties
hereunder shall not be measured by the price of the Common Stock, or the trading
volume of the Common Stock at any time throughout the Term;

 

2.2. Although no specific hours-per-day requirement will be required, throughout
the Term, the Consultant shall devote sufficient time to satisfactorily provide
the Consulting Services to the Company in a diligent, thorough and professional
manner.

  



Execution Version



 

 

 

 

2.3.  Consultant's engagement pursuant to this Agreement shall be as independent
contractor, and not as an employee, officer or other agent of the Company.
Neither party to this Agreement shall represent or hold itself out to be the
employer or employee of the other. Consultant further acknowledges the
consideration provided hereinabove is a gross amount of consideration and that
the Company will not withhold from such consideration any amounts as to income
taxes, social security payments or any other payroll taxes. All such income
taxes and other such payment shall be made or provided for by Consultant and the
Company shall have no responsibility or duties regarding such matters. Neither
the Company nor Consultant possesses any authority to bind the other in any
manner without the express written consent of the other to be so bound.

 

2.4.  The Company has entered into this Agreement with Consultant and not any
individual member or employee of Consultant, and, as such, Consultant will not
be deemed to have breached this Agreement if any member, officer or director of
Consultant leaves the firm or dies or becomes physically unable to perform any
meaningful activities during the term of the Agreement, provided the Consultant
otherwise performs its obligations under this Agreement.

 

3.    Compensation. As full and complete compensation for providing the
Consulting Services, the Consultant shall receive the following compensation.

 

3.1  Cash payment. Upon execution of the Agreement by both parties, a payment to
Consultant in the amount of nine thousand dollars ($9,000.00). Wire instructions
will be provided under separate cover.

 

3.2. Compensation Shares and Warrants. Within ninety (90) days of execution of
this Agreement by both parties, the Company shall issue Consultant (i) three
million (3,000,000) shares of common stock of the Company (the “Compensation
Shares”) and warrants described below in the form attached hereto as Exhibit “A”
(the “Warrants’).

 

a.One million (1,000,000) shares of common stock of the Company at an exercise
price of $0.10 per share;



b.One million (1,000,000) shares of common stock of the Company at an exercise
price of $0.15 per share; and



c.One million (1,000,000) shares of common stock of the Company at an exercise
price of $0.20 per share.

 

In the event that the Company terminates this Agreement within ninety (90) days
from the Effective Date, for any reason, the Company shall not be obligated to
issue the above referenced Warrants to Consultant.

 

3.3  The Compensation Shares are being issued by the Company to Consultant as
compensation for Consultant’s performance hereunder and therefore shall be
nonrefundable, non-apportionable, and non-ratable. The Company acknowledges that
a disproportionately large amount of the effort to be expended and the costs to
be incurred by the Consultant and the benefits to be received by the Company are
expected to occur within or shortly after the first ninety days (90) of the
effectiveness of this Agreement and that Compensation Shares are not a
prepayment for future services of Consultant.



 



Execution Version



 

 

 

 

3.4  The Compensation Shares (and any further shares issuable upon exercise of
the Warrants) pursuant to this Agreement shall be issued in the name of
“Constellation Asset Advisors, Inc.” (Tax ID # 27-4601233).

 

3.5.  In the event the Company is acquired in whole or in part, or all or
substantially all of the Company’s assets are merged into or with another entity
during the Term, Consultant shall not have any obligation to redeem all or any
portion of the Compensation Shares or the Warrants.

 

3.6.  The Company hereby warrants that the Compensation Shares and the shares
issuable upon exercise of the Warrants, shall be validly issued, fully paid and
non-assessable and that the issuance to Consultant has been duly authorized by
the Company’s board of directors.

 

3.7.  Consultant acknowledges that neither the Compensation Shares, the
Warrants, nor any shares issuable upon exercise of the Warrants will not been
registered under the Securities Act of 1933, and accordingly are “restricted
securities” within the meaning of Rule 144 of the Act. As such, the Compensation
Shares (and shares issuable upon exercise of the Warrants) shall not be resold
or transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Act.

 

3.8.  Consultant represents and warrants to the Company, that:

 

(a)  Consultant has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning an investment in the Compensation Shares, the Warrants and
shares issuable upon exercise of the Warrants, and any additional information
which the Consultant has requested.

 

(b)  Consultant has had experience in investments in restricted and publicly
traded securities, and Consultant has had experience in investments in
speculative securities and other investments that involve the risk of loss of
investment. Consultant acknowledges that an investment in the Compensation
Shares, the Warrants, as well as shares issuable upon exercise of the Warrants,
is speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits and risks of this investment without the
necessity of relying upon other advisors, and Consultant can afford the risk of
loss of his entire investment in the Compensation Shares, the Warrants, and any
shares issuable upon exercise of the Warrants. Consultant is (i) an accredited
investor, as that term is defined in Regulation D promulgated under the
Securities Act of 1933, and (ii) a purchaser described in Section 25102 (f) (2)
of the California Corporate Securities Law of 1968, as amended.

 

(c)  Consultant is receiving the Compensation Shares and the Warrants for the
Consultant’s own account for long-term investment and not with a view toward
resale or distribution thereof except in accordance with applicable securities
laws.

  



Execution Version

 



 

 

 

4. Acquisition “Finder's Fee”.

 

4.1. Consultant may, from time to time, introduce Company, or its affiliates or
nominees, to an acquisition candidate either directly or indirectly through
another intermediary not already having a preexisting relationship (as
identified to Consultant by Company) with the Company that Company, or its
nominee or affiliate, ultimately acquires or causes the completion of such
acquisition. In the event that such acquisition is completed, Company shall pay
Consultant a “finder's fee” in the amount of 7% of total gross consideration
provided by such acquisition, such fee to be payable in cash (the “Acquisition
Finder’s Fee”) within seven (7) business days of the completion of such
transaction. The Acquisition Finder’s Fee shall be paid in addition to any fees
or other compensation payable by Company to any other intermediary.

 

4.2 The Company acknowledges and agrees that Consultant is not, and does not,
hold itself out be a Broker/Dealer, but is rather acting as a “finder” assisting
the Company in procuring acquisition candidates.

 

4.3 Any obligation to pay a “Finder’s Fee” hereunder shall survive the merging,
acquisition, or other change in the form of entity of the Company and to the
extent it remains unfulfilled shall be assigned and transferred to any successor
to the Company.

 

4.4 The Company, and not Consultant, is responsible to perform any and all due
diligence on any such acquisition candidate introduced to it by Consultant under
this Agreement prior to Company closing on any acquisition. Consultant hereby
covenants and agrees that it shall not introduce to the Company any parties
about which Consultant has any prior knowledge of questionable, unethical or
illicit activities.

 

4.5 Consultant shall notify Company, in writing, of any presentations it makes
for potential acquisitions on behalf of the Company within three (3) days of
such presentation. If Company has a pre-existing relationship with such
acquisition identified by Consultant, then Company shall notify Consultant, in
writing, of such pre-existing relationship within twenty-four (24) hours of
the Company’s receipt of Consultant’s facsimile or email to Company.

 

5.  Non-Competition; Confidential Information; Public Statements.

 

5.1 Non-Competition/Non-Solicitation. The Consultant and the Company recognize
that due to the Consultant's engagement hereunder and the relationship of the
Consultant to the Company, the Consultant will have access to and will acquire,
and may assist in developing, confidential and proprietary information relating
to the assets, business and operations of the Company and its affiliates,
including, without limiting the generality of the foregoing, formulations, and
other information with respect to, among other things, the Company's present and
prospective techniques, systems, customers, accounts, sales and marketing
methods. The Consultant acknowledges that such information has been and will
continue to be of central importance to the business of the Company and that
disclosure of it to, or its use by, others could cause substantial loss to the
Company. The Consultant and the Company also recognize that an important part of
the Consultant's duties may be to develop goodwill for the Company through
personal contact with customers, agents and others having business relationships
with the Company. The Consultant accordingly agrees that, at all times during
the Term and for two (2) years after expiration or earlier termination of his
employment, the Consultant shall not, in any capacity whatsoever, whether
directly or indirectly, on its own behalf, or on behalf of any other person,
firm, partnership, corporation, limited liability company, association or other
entity (collectively, "Person"):

  



Execution Version



 

 

 

 

(a)  own, manage, invest, participate, engage or become employed in any activity
which comprises or is similar to the business of the Company, including, but not
limited to, any business which constitutes a “software and hardware design and
development company involved in machine to machine communications,” anywhere in
the State of New Jersey, the State of California or such other States in which
the Company is conducting business as of the date of such termination;

 

(b)  suggest to, induce or persuade any vendor or customer of the Company to
discontinue doing business, with, or to change the terms or conditions of such
relationship with the Company or otherwise disparage, disrupt or disturb the
relationship of the Company with such vendor or customer;

 

(c)  suggest to, induce or persuade any vendor or customer of the Company to do
business with any other Person which conducts a business competitive with the
Business;

 

(d)  suggest to, induce, solicit or persuade any employee or consultant of the
Company to leave the employ or engagement of the Company, whether or not such
inducement involves the Consultant directly or indirectly hiring or engaging or
attempting to hire or engage such employee or consultant of the Company at the
time of such solicitation, whether on its own behalf or on behalf of any other
Person, whether or not the Consultant has a direct or indirect remunerative or
other interest, as a proprietor, partner, coventurer, creditor, stockholder,
director, officer, employee, agent, representative or otherwise in such Person;

 

5.2.  Confidential Information.

 

(a)  At all times during the Term and at all times following termination
thereof, the Consultant shall keep confidential and not disclose, directly or
indirectly, and shall not use for the benefit of itself or any other Person in
connection with and furtherance of the business and the affairs of the Company,
any Confidential Information relating to any aspect of the business of the
Company which is now known or which may become known to Consultant. For purposes
of this Agreement, "Confidential Information" includes any trade secrets or
confidential or intellectual property or proprietary information whether in
written, oral or other form which is unique, confidential or proprietary to the
Company, its affiliates, customers or other persons who disclose such
information to the Company in confidence.

 

(b) The Company's failure to mark any Confidential Information as confidential,
proprietary or otherwise shall not affect its status as Confidential Information
hereunder.

 

(c)  The Consultant acknowledges that all Confidential Information is the
property of the Company, its affiliates, customers or other persons who disclose
such information to the Company in confidence, and upon expiration of the Term
or earlier termination of this Agreement or earlier at the request of the
Company, the Consultant shall deliver to the Company all records, notes,
reference items, sketches, drawings, memoranda, records, and other documents or
materials, and all copies thereof (including but not limited to such items
stored by computer memory or other media) which relate to or in any way
incorporate the Confidential Information which are in the Consultant's
possession or under his control.



 



Execution Version



 

 

 

  

(d)  The Consultant agrees that should third parties request to submit
Confidential Information to them pursuant to subpoena, summons, search warrant
or governmental order, the Consultant will notify the Company immediately upon
receipt of such request, and thereafter deliver written notice of the request to
the Company no later than one business day after receipt. If the Company objects
to the release of the Confidential Information, the Consultant will permit
counsel chosen by the Company to represent the Consultant in order to resist
release of the Confidential Information. The Company will pay the Consultant for
any expenses incurred in connection with resisting the release of the
Confidential Information.

 

5.3 Ownership of Developed Information.

 

(a)  The Consultant covenants and agrees that all right, title and interest in
any Developed Information, as defined below, shall be and remain the exclusive
property of the Company. The Consultant agrees to make prompt and complete
disclosure from time to time to the Company of all Developed Information. The
Consultant agrees to immediately disclose to the Company all Developed
Information, and to assign to the Company any right, title and interest which he
may have in the Developed Information. The Consultant agrees to execute any
instruments and to do all things reasonably requested by the Company, both
during and after the Term, to vest the Company with all ownership rights in the
Developed Information. If any Developed Information can be protected by federal
copyright registration, patent registration or trademark registration shall be
owned solely, completely and exclusively by the Company, and any rights the
Consultant may have in any such Developed Information shall be deemed to be
irrevocably assigned and transferred completely and exclusively to the Company
by the Consultant.

 

(b)  For purposes of this Agreement, "Developed Information" shall mean all
trade secrets, confidential or other proprietary information conceived,
developed, designed, devised or otherwise created, modified or improved by the
Consultant or with respect to which Consultant receives or receives access to,
in whole or in part, in connection with the performance of the Consulting
Services for the Company, its customers or other persons who disclose such
information to the Company in confidence hereunder during the Term or resulting
from the Consultant's use of or access to the Company's facilities or resources,
including its Confidential Information. The "Developed Information" shall also
include, without limitation, the following materials and information, whether or
not reduced to writing, whether now or hereafter existing, whether or not
patentable or protectable by copyright or trademark:

 

(i)   Marketing techniques and arrangements, purchasing information, pricing
policies, quoting procedures, information processes, financial information,
customer and prospect names and requirements, employee, customer, supplier and
distributor data and other materials or information relating to the business of
the Company and/or the manner in which the Company does business;

  



Execution Version



 

 

 



(ii)  Discoveries, concepts, and ideas, including without limitation, processes,
formulas, techniques, know how, designs, drawings, and specifications relating
to the business of the Company and/or the manner in which the Company does
business;

 

(iii)   Formulations for any products of the Company, including, but not limited
to, software, databases, technology infrastructures and similar information;

 

(iv)  Any other materials or information related to the business or activities
of the Company which are not generally known to others engaged in similar
businesses or activities; and

 

(v)   All ideas which are derived from or related to the Consultant's access to
or knowledge of any of the materials or information described in this Section
3(b)(ii).

 

5.4.   Acknowledgment. The Consultant acknowledges that Consultant has carefully
read and reviewed the restrictions set forth in this Section 5, and having done
so Consultant agrees that those restrictions, including but not limited to the
time period and geographical areas of restriction, are fair and reasonable and
are reasonably required for the protection of the legitimate business interests
of the Company.

 

5.5   Invalidity, Etc. If any covenant, provision, or agreement contained in any
part of this Section 5 is found by a court having jurisdiction to be
unreasonable in duration, geographic scope or character of restrictions, the
covenant, provision or agreement shall not be rendered unenforceable thereby,
but rather the duration, geographical scope or character of restrictions of such
covenant, provision or agreement shall be deemed reduced or modified with
retroactive effect to render such covenant or agreement reasonable and such
covenant or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
shall mutually agree to a revision having an effect as close as permitted by law
to the provision declared unenforceable. The Consultant agrees that if a court
having jurisdiction determines, despite the express intent of the Consultant,
that any portion of the restrictive covenants contained in this Section 5 are
not enforceable, the remaining provisions shall be valid and enforceable.

 

5.6   Equitable Relief. The Consultant recognizes and acknowledges that if
Consultant breaches the provisions of this Section 5, damages to the Company may
be difficult if not impossible to ascertain, and because of the immediate and
irreparable damage and loss that may be caused to the Company for which it would
have no adequate remedy, it is therefore agreed that the Company, in addition to
and without limiting any other remedy or right it may have, shall be entitled to
have an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and the Consultant hereby waives any
and all defenses Consultant may have on the grounds of lack of jurisdiction or
competence of a court to grant such an injunction or other equitable relief. The
existence of this right shall not preclude the applicability or exercise of any
other rights and remedies at law or in equity which the Company may have.

  



Execution Version



 

 

 

 

5.7.   Accounting for Profits. The Consultant covenants and agrees that if
Consultant violates any covenants or agreements under this Agreement, the
Company shall be entitled to an accounting and repayment of all profits,
compensations, royalties, commissions, remuneration or benefits which directly
or indirectly shall have been realized or may be realized relating to, growing
out of or in connection with any such violations; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement.

 

5.8.  Public Statements. The Consultant and the Company recognize that, due to
the relationship of the Consultant and the Company and such relationship's
susceptibility to public comment which may be injurious to the Consultant or the
Company, or both, it is necessary for the protection of both parties that
neither party make any disparaging public statements with respect to each other
concerning the terms of this Agreement and the arrangements made pursuant
hereto. The Consultant and the Company accordingly agree that neither the
Consultant nor the Company will make any disparaging public statements with
respect to each other or concerning the terms of this Agreement and the
arrangements made pursuant hereto at any time following the termination of this
Agreement without the prior written approval of the other party.

 

6.  Non-Assignability of Services. The right to receive the Consulting Services
shall not be assigned by Company to any entity with which Company merges or
which acquires the Company or substantially all of its assets. In the event of
such merger or acquisition, all compensation payable to Consultant hereunder
shall remain due and payable by Company until paid in full, and any compensation
received by the Consultant hereunder shall be retained by Consultant without any
reduction or pro-rating, and the Compensation Shares shall be and shall remain
fully paid and non-assessable. Notwithstanding the foregoing, in the event of
any merger, acquisition, or similar change of form of entity, any successor of
the Company shall perform all of the Company’s obligations hereunder, including
the provision and transfer of all compensation herein, and the preservation of
the value thereof consistent with the rights granted to Consultant by the
Company herein.

 

7.  Expenses. Consultant shall be responsible for all the expenses in incurs in
connection with the performance of its obligations hereunder, other than
extraordinary expenses as approved by the Company in its sole discretion prior
to Consultant incurring such extraordinary expenses.

 

8.  Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company shall protect,
indemnify and hold Consultant harmless against any and all claims or litigation
including any damages, liability, cost and reasonable attorneys’ fees incurred
in connection therewith resulting from Consultant's communication or
dissemination of any said information, documents or materials provided by the
Company; provided, however that the Company shall not indemnify Consultant for
any claims or litigation arising from or in connection with Consultant's
communication, use or dissemination of any information not provided, approved or
authorized by the Company.

  



Execution Version



 

 

 

 

9.    Representations.

 

9.1.  Consultant represents that: (a) Consultant is not required to maintain any
licenses and registrations under any federal or state regulations in order to
perform any of its obligations hereunder; (b) the performance of Consultant’s
obligations hereunder will not violate any rule or provision of any regulatory
agency having jurisdiction over Consultant; (c) Consultant and its officers and
directors are not the subject of any investigation, claim, decree or judgment
involving any violation of the SEC or securities laws; and (d) Consultant is not
a securities Broker Dealer or a registered investment advisor.

 

9.2.  Company represents that, to the best of its knowledge: (a) Company has not
violated any rule or provision of any regulatory agency having jurisdiction over
the Company; and (b) Company is not the subject of any investigation, claim,
decree or judgment involving any violation of the SEC or securities laws.

 

10.   Legal Representation. The Company acknowledges that it has been
represented by independent legal counsel in the preparation of this Agreement.
Consultant represents that it has consulted with independent legal counsel
and/or tax, financial and business advisors, to the extent the Consultant deemed
necessary.

 

11.   Attorneys’ Fees. If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys' fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.

 

12.   Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

13.   Notices. All notices, requests, and other communications hereunder shall
be deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to
the other party at the address as set forth herein below:

 

To the Company: Arkados Group, Inc.   Terrence DeFranco, CEO   211 Warren Street
  Suite 320   Newark, New Jersey 07103     With a copy to:   Kenneth R. Vennera,
Esq., General Counsel     To the Consultant: Constellation Asset Advisors, Inc.
  Administrative Office   P.O. Box 5557   Incline Village, NV  89450  
Attn:  Jens Dalsgaard, President

 



Execution Version



 

 

 

 

Either party may change the foregoing address to which notices for it shall be
addressed by providing notice of such change to the other party in the manner
set forth in this paragraph.

 

14.   Choice of Law, Jurisdiction and Venue. This Agreement has been executed
and shall be performed in the State of New Jersey. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
New Jersey without giving effect to the conflicts of laws principles thereof.
The parties hereto hereby irrevocably consent to personal and subject matter
jurisdiction of any court of competent jurisdiction within the State of New
Jersey.

 

15.   Binding Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the alleged breach thereof, or relating to Consultant's
activities or remuneration under this Agreement, shall be settled by binding
arbitration in accordance with the applicable rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction as
provided by Paragraph 14 herein.

 

16.   Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
be changed only by an agreement in writing signed by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above

 

  COMPANY:       ARKADOS GROUP, INC.       /s/ Terrence DeFranco   Terrence
DeFranco, CEO   11/20/2013       CONSULTANT:       CONSTELLATION ASSET ADVISORS,
INC.       /s/ Jens Dalsgaard   Jens Dalsgaard, President   11/20/2013

  



Execution Version



 

 

 